Name: Commission Regulation (EEC) No 2283/90 of 1 August 1990 concerning the stopping of fishing for "other species" by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 90 No L 205/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2283/90 of 1 August 1990 concerning the stopping of fishing for 'other species' by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4049/89 of 19 December 1989 allocating, for 1990, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for 'other species' quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of 'other species' in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France have reached the quota allocated for 1990, HAS ADOPTED THIS REGULATION : Article 1 Catches of 'other species' in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1 990. Fishing for 'other species' in the waters of ICES divisions I and II (Norwegian waters north' of 62 ° N) by vessels flying the flag of France or registered in France is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on ihe day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1990. For the Commission Jean DONDELINGER Member of the Commission (&gt;) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 389, 30. 12. 1989, p. 44.